Casey, J.
(dissenting). The relevant statutory scheme provides for the levy of penalty taxes "on the assessment roll prepared on the basis of the first taxable status date on which the assessor considers the land to have been converted” (Agriculture and Markets Law § 305 [former (1) (d) (i)] [emphasis supplied]; see, Agriculture and Markets Law § 306 [2] [a]). In view of the discretion statutorily granted to an assessor to "consider” when the land had been converted from agricultural use, the issue raised by this proceeding is not when petitioners’ land was converted from agricultural use, but rather the issue is whether there is a rational basis in the record to support respondent’s conclusion as to when the conversion from agricultural use occurred. Respondent concluded that the conversion occurred when actual home construction began on the property in the late spring or early summer of 1990. Such a conclusion is consistent with the definition of conversion as "an outward or affirmative act changing the use of agricultural land and shall not mean the nonuse or idling of such land” (Agriculture and Markets Law § 301 [8]), and there is evidence in the record that actual *938construction began in the late spring or early summer of 1990. Assuming that the evidence is such that reasonable minds could differ as to the date of the conversion, thereby raising a factual question, the evidence nonetheless provides the necessary rational basis for respondent’s conclusion. That reasonable minds might reach a conclusion contrary to that reached by respondent does not render respondent’s conclusion irrational. Accordingly, I would reverse Supreme Court’s order, grant the motion for summary judgment and dismiss the petition.
Ordered that the order is affirmed, with costs.